Citation Nr: 0605649	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1944 to March 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
basal cell carcinoma of the left ear, status post excision, 
evaluated as 50 percent disabling; residuals of a right foot 
wound, evaluated as 30 percent disabling; right hip 
arthritis, evaluated as 10 percent disabling; right ankle 
arthritis, evaluated as 10 percent disabling; right knee 
arthritis, evaluated as 10 percent disabling; post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling; 
and scars, evaluated as noncompensable.  The combined 
evaluation for the veteran's service-connected disabilities 
is 80 percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability.

2.  The veteran is not blind and he does not suffer from the 
loss of use of either upper extremity.

3.  The veteran's service-connected disabilities seriously 
impair his right lower extremity; he does not have additional 
service-connected disability due to the loss of use of any 
other extremity, blindness in both eyes (having only light 
perception), or residuals of organic disease or injury which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.

CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2005).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's two claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is service connected for basal cell carcinoma of 
the left ear, status post excision, evaluated as 50 percent 
disabling; residuals of a right foot wound, evaluated as 30 
percent disabling; right hip arthritis, evaluated as 10 
percent disabling; right ankle arthritis, evaluated as 10 
percent disabling; right knee arthritis, evaluated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling; and scars, evaluated as 
noncompensable.  The combined evaluation for the veteran's 
service-connected disabilities is 80 percent.  He has been 
found to be entitled to a total disability rating based on 
individual unemployability.

      A.  Specially Adapted Housing 

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:  1) the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or 3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 
C.F.R. § 3.809 (2005).  The term "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2005).

Initially, the Board notes that the veteran's service-
connected disabilities do cause him great difficulties.  The 
evidence of record demonstrates that the veteran employs the 
use of a wheelchair, crutches or cane to ambulate, at least 
in part because of his service-connected right lower 
extremity disabilities.  While it can be argued that the 
veteran has essentially lost the use of one lower extremity, 
and is precluded from locomotion without the aid of crutches, 
a cane, or wheelchair, he still does not meet the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any of the 
enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4).  
His service-connected disabilities have not caused him to 
lose the use of both lower extremities or to be blind in both 
eyes.  While they seriously impair the use of a single (the 
right) lower extremity, they do not also include the loss of 
use of one upper extremity, nor do they also involve organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Because the 
veteran does not meet the specified criteria, his claim must 
be denied.

      B.  Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring  
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. §  
2101(b); 38 C.F.R. § 3.809a.

Here, the veteran's service connected disability is due to 
left ear carcinoma, right lower extremity disorders, PTSD, 
and scars.  The veteran has not asserted, nor do the records 
show, service connected blindness in both eyes with 5/200 
visual acuity or less, or service connected anatomical loss 
or loss of use of both hands.  

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.  

      C.  Conclusion

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  While the 
veteran may have non-service connected disabilities that 
cause the need for housing adaptation, VA may only provide 
assistance if the disabilities are service-connected.  Under 
these circumstances, because the basic legal criteria for the 
benefit sought are not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both issues.
  
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letter sent 
to the claimant in May 2004, by the August 2004 RO decision, 
and by the December 2004 statement of the case (SOC).  The 
December 2004 SOC and the May 2004 notice letter specifically 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The May 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case with regard to the issue of specially 
adapted housing.  The May 2004 notice letter providing this 
information, however, did not identify the criteria necessary 
to be entitled to special home adaptation grants.  That 
notification was provided at a later date, via the December 
2004 SOC.  The claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the claimant in December 2004 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and the notice was prior to the 
last review and certification of the claim to the Board.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  VA has obtained available records through July 
2004.  These documents contain all the evidence needed to 
decide this matter.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  It is not alleged that any 
pertinent facts are otherwise than shown.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Here, the veteran was afforded a medical examination 
regarding the nature of his service-connected disabilities in 
November 2002.  Further examination or opinion is not needed 
on the claims regarding specially adaptive housing and 
special home adaptation grants, because, at a minimum, there 
is no persuasive and competent evidence that the veteran has 
the requisite disabilities required to meet the criteria for 
either benefit.  This is discussed in more detail above.  
Additionally, since the veteran's claims are denied because 
of the absence of legal merit or the lack of entitlement 
under the law, no further notice or assistance to the veteran 
is required.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  

ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant and to specially adapted housing or a 
home adaptation grant is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


